UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

BLUE CROSS BLUE SHIELD
ASSOCIATION, et al.

Plaintiffs,
v.
GLAXOSMITHKLINE LLC,

Defendant.

 

 

PROPOSED ORDER

CIVIL ACTION No. 2:13-cv-4663-JS

AND NOW, this day of November, 2018, upon consideration of Defendant

GlaxoSmithKline LLC’s Unopposed Motion for Leave to File “Confidential” and “Highly

Confidential” Materials Under Seal, it is hereby ORDERED that the Motion is GRANTED.

GSK shall file the following under seal:

a. GSK’s Mernorandum of Law in Support of its Motion for Surnmary Judgment;

b. GSK’s Statement of Undisputed Material Facts in Support of its Motion for

Surnmary Judgrnent;

c. Appendix to GSK’s Motion for Surnmary Judgrnent and Staternent of Undisputed

Material Facts;

d. GSK’s Mernorandum of Law in Support of Motion to Exclude the Expert
Testimony of Philip Russ, Drs. Davis Kessler, Matthew Perri, Stephen
Schondelrneyer, and Rena Conti, including attached exhibits

Pursuant to the Court’s Order of Novernber 5, 2018 (Doc. No. 199), GSK shall file via ECF

redacted versions of the foregoing materials within 10 business days.

DMEAST #35910657 v1

SO ORDERED:

 

Sanchez, C.J.

DMEAST #35910657 v1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

BLUE CROSS BLUE SHIELD
ASSOCIATION, et al. CIVIL ACTION No. 2:13-cv-4663-JS

Plaintiffs,
v.
GLAXOSMITHKLINE LLC,

Defendant.

 

 

DEFENDANT GLAXOSMITHKLINE LLC’S UNOPPOSED
MOTION FOR LEAVE TO FILE “CONFIDENTIAL” AND
“HIGHLY CONFIDENTIAL” MATERIALS UNDER SEAL

Defendant GlaxoSmithKline LLC (“GSK”), by and through its undersigned counsel,
respectfully seeks leave to file under seal materials containing or referencing “Confidential” and
“Highly Confidential” information. In support of this Motion, GSK avers as follows:

1. On February 15, 2017, this Court entered a Protective Order in the
above-captioned matter (the “Protective Order”) to protect and maintain the confidentiality of
Discovery Materials designated by the parties as “Confidential” or “Highly Confidential.” See
Doc. No. 1 17.

2. The Protective Order provides that, if “a party desires to file Confidential or
Highly Confidential Material under seal, it shall file by ECF. . .a motion for leave to file under
seal without making reference to the substance of the Confldential or Highly Confldential
Materials. Protective Order, 11 l3(a).

3. GSK respectfully seeks leave to file the following materials under seal, each of

which contains and/or references material designated “Confidential” or “Highly Confidential”:

a. GSK’s Memorandum of Law in Support of its Motion for Surnmary Judgment;

DMEAST #35910657 v1

b. GSK’s Statement of Undisputed Material Facts in Support of its Motion for
Summary Judgment;

c. Appendix to GSK’s Motion for Summary Judgment and Statement of Undisputed
Material Facts;

d. GSK’s Memorandum of Law in Support of Motion to Exclude the Expert
Testimony of Philip Russ, Drs. Davis Kessler, Matthew Perri, Stephen
Schondelmeyer, and Rena Conti, including attached exhibits.

4. If the Court grants GSK’s Motion for Leave, GSK will flle via ECF redacted
versions of the foregoing materials within 10 business days pursuant to the Court’s Order dated
November 5, 2018. See Doc. No. 199.

5. Plaintiffs do not oppose this Motion.

WHEREFORE, GSK respectfully requests that the Court grant the Motion and enter and

Order permitting GSK to file under seal the materials identified in Paragraph 3.

DMEAST #35910657 v1

November 7, 2018

BY:

€MQ.

Stephen J. Kastenbe g

David H. Pittinsky

Leslie E. John

Edward D. Roger{

William B. Igoe

BALLARD SPAHR LLP

1735 Market Street, 5 1 st Floor
Philadelphia, PA 19103
Phone: 215-665-8500

Mark H. Lynch (pro hac vice)
Matthew J. O’Connor (pro hac vice)
COVINGTON & BURLING LLP
One CityCenter

850 Tenth Street NW

Washington, DC 20001

Phone: 202-662-6000

Attorneysfor Defena'ant,
GlaxoSmithKline LLC

DMEAST #35910657 v1

W. Mark Lanier (pro hac vice motion pending)
THE LANIER LAW FIRM

6810 FM 1960 Road West

Houston, TX 77069

Phone: 713-659-5200

Joseph E. O’Neil

John J. O’Donnell

LAVIN, O’NEIL, RICCI, CEDRONE

190 N. Independence Mall West, Suite 500
Philadelphia, PA 19106

Phone: 215-627-0303

CERTIFICATE OF SERVICE
The undersigned attorney certifies that, on this date, he caused to be served copies of the

foregoing upon counsel of record by ECF.

November 7, 2018 BY: @//

William B. Igoe

BALLARD SPAHR LLP

1735 Market Street, 51st Floor
Philadelphia, PA 19103
Phone: 215-665-8500

Attorneyfor Defendant
Glaxosz'thKline LLC

DMEAST #35911598 v1

